Case 20-17355   Doc 37-2    Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  B Page 1 of 13


                                     EXHIBIT B

                           (Statement of Financial Affairs)




                                          1
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  B PagePage
                                          2 of 13
                                                1 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  B PagePage
                                          3 of 13
                                                2 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  B PagePage
                                          4 of 13
                                                3 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  B PagePage
                                          5 of 13
                                                4 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  B PagePage
                                          6 of 13
                                                5 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  B PagePage
                                          7 of 13
                                                6 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                  B PagePage
                                          8 of 13
                                                7 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06                Desc Main
                                                                                           Exhibit
                            Document
                                  B PagePage
                                          9 of 13
                                                8 of 12




                                     This should include things he mentioned at the
                                     341a, such as:

                                      - valuables in the hands of consignors
                                     - the Natoma furnishings he said he transferred to
                                     trust to repay loans
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                     12/29/20 11:13:19
                                                              13:28:06   Desc Main
                                                                              Exhibit
                            Document
                                 B Page Page
                                          10 of 13
                                                9 of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:13:19
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 B PagePage
                                          11 of10
                                               13of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:13:19
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 B PagePage
                                          12 of11
                                               13of 12
Case
 Case20-17355
       20-17355 Doc
                 Doc37-2
                      20   Filed 11/02/20
                                 12/29/20 Entered 11/03/20
                                                   12/29/20 11:13:19
                                                            13:28:06   Desc Main
                                                                            Exhibit
                           Document
                                 B PagePage
                                          13 of12
                                               13of 12
